Citation Nr: 1039929	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased initial rating for epididymitis, 
currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2006 and June 2006 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for epididymitis and assigned effective dates 
of October 25, 2004, and October 10, 2002, respectively.  The 
Board remanded the claim for additional development in December 
2006, July 2008, and August 2009.

A July 2010 rating decision assigned an earlier effective date of 
October 28, 1992, for epididymitis.  However, as that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's 
epididymitis has been manifested by testicular pain and 
tenderness; occasional dribbling that does not require absorbent 
materials; erectile dysfunction; and periodic antibiotic therapy, 
but not by atrophied testicles; penile deformity; or recurrent, 
symptomatic infections requiring drainage or hospitalization 
greater than two times per year, or requiring continuous 
intensive management.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
epididymitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Codes 7522, 7523, 7525 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities which 
is based, as far as practically can be determined, on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's epididymitis is currently rated as 10 percent 
disabling under the diagnostic criteria for chronic epididymo-
orchitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2010).  
Diagnostic Code 7525 directs that the disorder be rated as a 
urinary tract infection.  Urinary tract infections that are 
productive of obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per year 
warrant a 0 percent rating.  Urinary tract infections requiring 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management warrant a 10 
percent rating.  Recurrent, symptomatic infections requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management warrant a 
30 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2010). 

The Board acknowledges that the diagnostic criteria for urinary 
tract infections provide that, where there is poor renal 
function, the disability is to be rated under renal dysfunction.  
In this case, however, there is no evidence of renal dysfunction 
or failure.  Therefore, the Veteran's epididymitis does not 
warrant an increased initial rating under the diagnostic criteria 
for renal dysfunction.  

Additionally, the Board observes that the Veteran's service-
connected disability may be rated under Diagnostic Code 7523, 
which pertains to complete atrophy of the testis.  Under 
Diagnostic Code 7323, a 0 percent rating is warranted for 
complete atrophy of only one testicle.  A 20 percent rating is 
warranted for complete atrophy of both testicles.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (2010). 

The record shows that the Veteran has also claimed that he 
suffers from erectile dysfunction.  Therefore, the Board will 
also consider whether he is entitled to a higher rating under 
Diagnostic Code 7522, which contemplates deformity of the penis, 
with loss of erectile power.  Diagnostic Code 7522 provides for a 
single 20 percent rating where the evidence shows deformity of 
the penis with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2010).

Where the criteria for a 0 percent rating under a diagnostic code 
are not met, and the schedule does not provide for a zero percent 
rating, a 0 percent rating will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  
Therefore, where both loss of erectile power and deformity are 
not demonstrated, a 0 percent rating will be assigned. 

An October 1972 VA medical report shows that the Veteran received 
treatment for epididymitis.  The Veteran was found to have a 
swollen and exquisitely tender right testicle while his left 
testicle was within normal limits.  

Letters dated in February 2005 and January 2006 from the 
Veteran's private physician show that the Veteran received 
ongoing treatment for recurrent epididymitis infections.  

On VA examination in July 2006, the examiner noted that the 
Veteran's initial October 1969 occurrence of epididymitis was 
manifested by massively swollen testicles, pain, fever chills, 
urinary blockage, and slight hematuria.  The examiner also 
observed that the Veteran had suffered from benign prostatic 
hypertrophy for the previous five to six years, manifested by 
increasing urinary frequency, urinary hesitancy, and nocturia.  
The Veteran reported a history of urinary retention.  He 
complained of currently suffering from erectile dysfunction with 
abnormal ejaculation.  He stated that he had fatigue and dyspnea 
on moderate exertion.  He also complained of urinary urgency, 
hesitancy, difficulty starting stream, weak or intermittent 
stream, dysuria, dribbling, and straining to urinate.  He stated 
that he had a daytime voiding interval of two to three hours and 
that he voided four to five times per night.  The Veteran 
additionally reported slight dripping that did not require the 
wearing of absorbent materials.  Examination revealed a 
genitourinary neoplasm and a generally enlarged prostate with 
irregular contour.  Examination of the bladder, anus and rectal 
walls, urethra, perineal sensation, testicles, seminal vesicles, 
penis, and epididymis/spermatic cord/scrotum was normal.  The 
Veteran had no peripheral edema or abdominal or flank tenderness.  
He had decreased cremasteric reflex, anal wink, and right 
dorsalis pedis pulse, and his left dorsalis pedis pulse and 
bilateral posterior tibial pulses were absent.  The examiner 
diagnosed the Veteran with symptoms of benign prostatic 
hypertrophy, slightly enlarged prostate, and epididymitis 
manifested by occasional dribbling that did not require absorbent 
pads.  

The Board notes that the Veteran reported suffering from erectile 
dysfunction with abnormal ejaculation.  However, the July 2006 VA 
examination was negative for any clinical findings of penile 
deformity.  Nor have such findings been shown at any other time 
during the relevant appeals period.  Accordingly, the Board finds 
that a higher 20 percent rating for epididymitis is not warranted 
under Diagnostic Code 7522.  The evidence does not shows loss of 
erectile power with deformity.  In the absence of deformity, a 
higher rating is not warranted.  Similarly, the Veteran is not 
entitled to a higher 20 percent rating for complete atrophy of 
both testicles under Diagnostic Code 7523 because the evidence is 
negative for any clinical findings of testicular deformity, and 
atrophy of both testicles is not shown.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7522-7523 (2010)

A 30 percent rating is warranted for recurrent, symptomatic 
infections requiring drainage and frequent hospitalization 
(greater than two times per year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2010).  In this case, there is no evidence that the Veteran's 
epididymitis has required drainage, hospitalization greater than 
two times per year, or continuous intensive management.  
Therefore, the Board finds that the Veteran's epididymitis does 
not warrant an increased rating under the diagnostic criteria for 
chronic epididymo-orchitis.  

The Board acknowledges that the Veteran also reported urinary 
frequency, urinary hesitancy, and nocturia, but the July 2006 VA 
examiner had noted that those symptoms were due to the Veteran's 
benign prostatic hypertrophy.  Because the Veteran's urinary 
frequency, urinary hesitancy, and nocturia were not due to his 
epididymitis, the Board finds that an increased rating is not 
warranted for epididymitis under the diagnostic criteria for 
urinary frequency.  38 C.F.R. § 4.115a (2010).    

The Board notes that a 20 percent rating is warranted for urine 
leakage that requires the wearing of absorbent materials which 
must be changed less than two times per day.  38 C.F.R. § 4.115a 
(2010).  On VA examination, the Veteran stated that he had some 
urine leakage or dribbling.  However, he reported that his 
dribbling was occasional and did not require the use of any 
absorbent pads.  Therefore, the Veteran's epididymitis does not 
warrant an increased rating under the criteria for urine leakage.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's epididymitis does not warrant an 
initial rating in excess of 10 percent for all periods under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Extra-schedular Rating 

The Board finds no evidence that the Veteran's service-connected 
epididymitis presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected epididymitis do not result in a 
marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the epididymitis or that the disability 
causes marked interference with employment beyond that envisioned 
by the schedular rating already assigned.  Consequently, the 
Board concludes that referral of this case for consideration of 
an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; rating decisions 
in February 2005, January 2006, June 2006, and July 2010; a 
statement of the case in October 2006; and supplemental 
statements of the case in February 2008 and September 2008.  
These documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the July 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

An initial rating in excess of 10 percent for epididymitis is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


